THIBODEAUX, Judge.
For the reasons discussed in the consolidated appeal of F.M. “Butch” Roberson & Pamela Roberson v. Lafayette Oilman’s Sporting Clays Shoot, Inc., et al., 02-1275 (La.App. 3 Cir. 4/30/03); 845 So.2d 1267, defendants’ writ of certiorari and/or review is denied. The judgment of the trial court, holding that defendants are estopped to deny plaintiffs’, F.M. “Butch” Roberson and Pamela Roberson, cause of action because of improper venue and prescription, is affirmed in all respects.
All costs of this writ in docket number 02-1275 are assessed against the defendants, Lafayette Oilman’s Sporting Clays Shoot, Inc., First Financial Insurance Company, Doss Bourgeois, and Ronald Tate, as joint and solidary obligors.
WRIT DENIED.